Exhibit 10.6 

 

CONSULTING AGREEMENT

 

THIS AGREEMENT (together with the attached Accounting of Services Form, the
“Agreement”), is entered into as of June 28, 2019 (the “Effective Date”), by and
between Dinah Sah, (the “Consultant”) and Voyager Therapeutics, Inc., a Delaware
corporation located at 75 Sidney Street, Cambridge, MA 02139 (hereinafter
“Voyager”).

 

WHEREAS, Voyager desires to retain the consulting and advisory services of
Consultant with respect to certain activities as described in this Agreement,
and Consultant is willing to so act.

 

NOW, THEREFORE, Consultant and Voyager agree as follows:

 

1.  Description of Services. Voyager hereby retains Consultant as a consultant
to Voyager and Consultant hereby agrees to use her best efforts to provide
advice and assistance to Voyager in the area of Consultant’s expertise from time
to time as requested by Voyager (the “Services”). In particular, the Services
shall include any specific activities described on the attached Accounting of
Services Form attached hereto as Exhibit A, as well as a reasonable amount of
additional advisory services to Voyager’s personnel or designees by telephonic
means, or in the form of reports and summaries, and such additional activities
agreed to by the parties from time to time. Any changes to the Services (and any
related compensation adjustments) must be agreed to in writing between
Consultant and Voyager prior to implementation of the changes.

 

2.Term & Termination. The term of this Agreement shall be from the Effective
Date through June 28, 2022, unless earlier terminated in accordance with this
Agreement or extended by mutual written agreement (the “Term”). This Agreement
may be terminated prior to its expiration in the following manner: (i) by
Voyager at any time immediately upon written notice to Consultant if Consultant
has materially breached this Agreement, the Retirement Agreement dated May 20,
2019 between Consultant and the Company (the “Retirement Agreement”), or the
Restrictive Covenants Agreement referenced in the Retirement Agreement; (ii) by
Consultant at any time immediately upon written notice if Voyager has materially
breached this Agreement or the Retirement Agreement; (iii) at any time upon the
mutual written consent of both parties; or (iv) automatically upon (x)
Consultant’s failure to timely sign the Additional Release attached to the
Retirement Agreement as Attachment A (the “Additional Release”), (y)
Consultant’s revocation of the Additional Release, or (z) the death, physical
incapacitation or mental incompetence of Consultant.  Any expiration or
termination of this Agreement shall be without prejudice to any obligation of
either party that has accrued prior to the effective date of expiration or
termination. Upon expiration or termination of this Agreement, neither
Consultant nor Voyager will have any further obligations under this Agreement,
except that (a) Consultant will terminate all Services in progress in an orderly
manner as soon as practicable and in accordance with a schedule agreed to by
Voyager, unless Voyager specifies in the notice of termination that Services in
progress should be completed; (b) Consultant will deliver to Voyager all Work
Product (defined below) made through expiration or termination; (c) Voyager will
pay Consultant any monies due and owing Consultant, up to the time of
termination or expiration, for Services properly performed and all authorized
expenses actually incurred; (d) Consultant will immediately return to Voyager
all Voyager Property (defined below) and other Confidential Information (defined
below) and copies thereof provided to Consultant under this Agreement; and (e)
the terms, conditions and obligations under Sections 2 and 4 through 14 will
survive expiration or termination of this Agreement. 

 

 

3.Payment of Fees and Expenses.    Voyager will pay Consultant for fees,
expenses and pass-through costs in accordance with each Accounting of Services
Form, including reasonable and necessary travel, lodging and meals in connection
with the Services, subject to Voyager’s travel policy. Unless otherwise agreed
in an Accounting of Services Form, the following shall apply:

 

(a)Voyager will pay Consultant monthly for retainer amounts.

(b)Consultant will invoice Voyager monthly for any additional fees, pre-approved
expenses and pass-through costs relating to the Services. Invoices will
reference the applicable PO number provided by Voyager,






and are to be sent directly to Accounts Payable, Voyager Therapeutics, Inc., 75
Sidney St., Cambridge, MA 02139 or submitted via e-mail to: ap@vygr.com;

(c)Voyager shall pay all undisputed amounts invoiced in accordance with the
terms of this Section 3 within thirty (30) days of receipt of invoice.

 

Upon execution of this Agreement, Consultant shall submit a W-9/W-8BEN/W-8ECI
(as applicable) to Voyager’s Accounts Payable department at the address above.
Invoices will not be paid without Voyager’s receipt of Consultant’s
W-9/W-8BEN/W-8ECI information.

 

For the avoidance of doubt, it is understood that (i) any of Consultant’s
restricted stock unit awards and stock options will continue to vest and be
exercisable, as applicable, in accordance with the terms of the applicable
agreements and plan documents, as if Consultant had remained employed during the
period during which Consultant is providing services under this Agreement, and
(ii) vesting will cease immediately upon termination of this Agreement for any
reason in accordance with Section 2 hereof. 

 

4.Compliance with Laws.  Consultant represents and warrants that Consultant will
render Services in compliance with all applicable laws, rules and regulations,
including but not limited to the U.S. Food, Drug and Cosmetic Act, as amended
from time to time, and the highest professional standards. Further, Consultant
represents and warrants that she has not been, and is not under consideration to
be (a) debarred from providing services pursuant to Section 306 of the United
States Federal Food Drug and Cosmetic Act, 21 U.S.C. § 335a; (b) excluded,
debarred or suspended from, or otherwise ineligible to participate in, any
federal or state health care program or federal procurement or non-procurement
programs (as that term is defined in 42 U.S.C. §1320a-7b(f)); (c) disqualified
by any government or regulatory agencies from performing specific services, and
is not subject to a pending disqualification proceeding; or (d) convicted of a
criminal offense related to the provision of health care items or services, or
under investigation or subject to any such action that is pending.

 

5.Compliance with Obligations to Third Parties. Consultant represents and
warrants to Voyager that the terms of this Agreement and Consultant’s
performance of Services do not and will not conflict with any of Consultant’s
obligations to any third parties. Consultant represents that Consultant has not
brought and will not bring with Consultant to Voyager or use in the performance
of Services any equipment, funds, space, personnel, facilities, confidential
information, trade secrets or other resources of any third party which are not
generally available to the public, unless Consultant has obtained written
authorization for their possession and use, nor will Consultant take any other
action that would result in a third party, including without limitation, an
employer of Consultant, asserting ownership of, or other rights in, any Work
Product, unless agreed upon in writing in advance by Voyager. To the extent
Consultant is subject to any policy of her employer that requires approval of
agreements governing external consulting services, Consultant represents that
such approval has been given and covenants that such approval will be obtained
prior to entering into any amendment to this Agreement requiring such
approval.  Consultant will notify Voyager immediately of any breach of this
Section 5.

 

6.Work Product.  Consultant will promptly and fully disclose in confidence to
Voyager all inventions, discoveries, improvements, ideas, concepts, designs,
processes, formulations, products, computer programs, works of authorship,
databases, mask works, trade secrets, know-how, information, data,
documentation, reports, research, creations and other products arising from or
made in the performance of (solely or jointly with others) the Services (whether
or not patentable or subject to copyright or trade secret protection)
(collectively, the “Work Product”).  Consultant assigns and agrees to assign to
Voyager all rights in the United States and throughout the world to Work
Product.  Consultant will keep and maintain adequate and current written records
of all Work Product, and such records will be available to and remain the sole
property of Voyager at all times.  For purposes of the copyright laws of the
United States, Work Product will constitute “works made for hire,” except to the
extent such Work Product cannot by law be “works made for hire”.  Consultant
represents and warrants that Consultant has and will have the right to transfer
and assign to Voyager ownership of all Work Product.  Consultant will execute
all documents, and take any and all actions needed, all without further
consideration, in order to confirm Voyager’s rights as outlined above.  In the
event that Consultant should fail or refuse to execute such documents within a
reasonable time, Consultant appoints Voyager as attorney to execute and deliver
any such documents on Consultant’s behalf. 

 








7.Confidentiality & Non-Use. During the Term and thereafter, except as otherwise
permitted as set forth below, Consultant agrees to (a) hold the Confidential
Information in confidence; (b) exercise reasonable precautions to physically
protect the integrity and confidentiality of the Confidential Information; (c)
not disclose any Confidential Information to any third party without the prior
written consent of Voyager; (d) not use the Confidential Information for any
purpose except as may be necessary in the ordinary course of performing Services
without the prior written consent of Voyager; (e) treat Confidential Information
with no less than a reasonable degree of care; and (f) reproduce Confidential
Information solely to the extent necessary to provide the Services, with all
such reproductions being considered Confidential Information.

 

Voyager’s “Confidential Information” means (i) all Work Product; (ii) all
information contained in or comprised of Voyager Property (defined in Section
8); and (iii) all confidential and proprietary data, trade secrets, business
plans, and other information of a confidential or proprietary nature in written,
electronic or other media, belonging to Voyager or its subsidiaries or third
parties with whom Voyager may have business dealings, disclosed or otherwise
made available to Consultant by Voyager or on behalf of Voyager in connection
with this Agreement and/or Consultant’s services hereunder. Consultant’s
obligations of non-disclosure and non-use under this Agreement will not apply to
any portion of Confidential Information that Consultant establishes by competent
proof: (a) was in the public domain at the time of disclosure through no
wrongful act on the part of Consultant; (b) after disclosure, becomes part of
the public domain by publication or otherwise, except by a wrongful act on the
part of Consultant; (c) becomes known to Consultant on a non-confidential basis
through disclosure by sources other than Voyager having the legal right to
disclose such Confidential Information; or (d) is independently developed by
Consultant without reference to or reliance upon Confidential Information. 

 

Nothing in this Agreement prohibits Consultant from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies, filing a complaint
with government agencies, or participating in government agency investigations
or proceedings.  Consultant is not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information Consultant obtained through a communication that was subject to
the attorney-client privilege.  Further, notwithstanding Consultant’s
confidentiality and nondisclosure obligations, Consultant is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

8.Voyager Property. All documents, data, records, apparatus, equipment and other
physical property furnished or made available by or on behalf of Voyager to
Consultant in connection with this Agreement (“Voyager Property”) shall be and
remain the sole property of Voyager and shall be returned promptly to Voyager if
requested. In any event, Consultant shall return and deliver all Voyager
Property, including any copies thereof, upon termination or expiration of this
Agreement, irrespective of the reason for such termination.  Consultant will use
Voyager Property only as necessary to perform the Services and will not transfer
or make available to any third party the Voyager Property without the express
prior written consent of Voyager.  Consultant recognizes that Voyager’s
facilities are private and Consultant will abide by Voyager's security
requirements and conditions for access and usage and agrees that only those
subjects, areas and programs designated by Voyager as necessary to fulfill
Voyager’s requirements will be accessed and/or perused Consultant.  In no event
will any Confidential Information, programs or other information be copied or
removed without Voyager's express written approval.

 

9.Publication; Publicity.  Work Product may not be published or referred to, in
whole or in part, by Consultant without the prior express written consent of
Voyager. Consultant shall not use the name, logo, trade name, service mark, or
trademark, or any simulation, abbreviation, or adaptation of same, or the name
of Voyager or its subsidiaries for publicity, promotion, or similar
non-regulatory uses without Voyager’s prior written consent.








 

10.Independent Contractor Relationship. Nothing contained in this Agreement
shall be deemed to constitute Consultant an employee of Voyager, it being the
intent of the parties to establish an independent contractor relationship, nor
shall Consultant have authority to bind Voyager in any manner whatsoever by
reason of this Agreement. Consultant shall at all times while on Voyager
premises observe all security and safety policies of Voyager. Consultant is
excluded from participating in any fringe benefit plans or programs as a result
of the performance of the Services, without regard to Consultant’s independent
contractor status, including, but not limited to, health, sickness, accident or
dental coverage, life insurance, disability benefits, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, 401(k) benefit(s), and any other benefits provided by Voyager to its
employees.  Consultant agrees, as an independent contractor, that Consultant is
not entitled to unemployment benefits in the event this Agreement terminates, or
workers’ compensation benefits in the event that Consultant is injured in any
manner or becomes ill while performing the Services under this
Agreement.  Because Consultant is an independent contractor, Voyager will not
make any withholdings, deductions, or contributions (e.g., social security,
unemployment insurance, disability insurance) from Consultant’s fees, and will
report Consultant’s fees and other payments to Consultant on a 1099
form.  Consultant shall bear sole responsibility for paying and reporting its
own applicable federal and state income taxes, social security taxes,
unemployment insurance, workers’ compensation, and health or disability
insurance, retirement benefits, and other welfare or pension benefits, if any,
and shall indemnify and hold Voyager harmless from and against any liability
with respect thereto.

 

11.Notices. All notices required or permitted under this Agreement must be in
writing.  Any notice given under this Agreement shall be deemed delivered when
delivered by hand, by certified mail, by air courier or via facsimile to the
parties at their respective addresses set forth above or at such other address
as either party may provide to the other in writing from time to time. Notices
will be effective upon receipt or at a later date stated in the notice.

 

12.Assignment. The rights and obligations of the parties hereunder shall inure
to the benefit of, and shall be binding upon their respective successors and
assigns. This Agreement may not be assigned by Consultant, and Consultant’s
obligations under this Agreement may not be subcontracted or delegated by
Consultant, without the prior written consent of Voyager. For clarity, this
Agreement may be assigned by Voyager with prompt notice of such assignment to
Consultant.

 

13.Specific Enforcement. Consultant acknowledges that Voyager will have no
adequate remedy at law in the event Consultant breaches the terms of Sections 4
through 9. In addition to any other rights it may have, Voyager shall have the
right to obtain in any court of competent jurisdiction injunctive or other
relief to restrain any breach or threatened breach of this Agreement.

 

14.Prior Agreements; Governing Law; Severability; Amendment. This Agreement
embodies the entire understanding between the parties with respect to the
subject matter of this Agreement and supersedes any prior or contemporaneous
agreements with respect to the subject matter of this Agreement; provided,
however, for the avoidance of doubt, that Consultant’s obligations pursuant to
Sections 6, 7 and 8 hereunder are in addition to any and all similar ongoing
obligations that Consultant has to Voyager pursuant to the Retirement Agreement
and/or the Restrictive Covenants Agreement referenced therein. This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any choice of law principle
that would dictate the application of the law of another jurisdiction, and
Consultant submits to the jurisdiction and agrees to the proper venue of all
state and federal courts located within the Commonwealth of Massachusetts. Each
provision in this Agreement is independent and severable from the others, and no
provision will be rendered unenforceable because any other provision is found by
a proper authority to be invalid or unenforceable in whole or in part.  If any
provision of this Agreement is found by such an authority to be invalid or
unenforceable in whole or in part, such provision shall be changed and
interpreted so as to best accomplish the objectives of such unenforceable or
invalid provision and the intent of the parties, within the limits of applicable
law. This Agreement may be executed in one or more counterparts, each of which
will be deemed an original, and all of which together will be deemed to be one
and the same instrument.  A facsimile or electronic copy of this Agreement,
including the signature pages, will be deemed an original.  This Agreement may
not be amended, and its terms may not be waived, except pursuant to a written
amendment or waiver signed by both parties.








 

15.Insurance.  Consultant shall maintain such insurance as shall be reasonably
necessary to insure itself against any claim or claims for damages arising out
of the Services or this Agreement.

 

16.Certain Other Conflicts of Interest; Trading in Voyager Securities.

 

(a)



Consultant represents that, except as disclosed in writing to Voyager,
Consultant: (i) does not own directly or indirectly five percent (5%) or more of
the stock or other equity securities of any entity which is a present or
prospective competitor, customer or supplier of Voyager; (ii) is not aware of
any legal proceedings pending or threatened against Consultant, or any
reasonable basis for such proceedings, which (1) would conflict with
Consultant’s obligations hereunder or question the validity of this Agreement;
or (2) may materially or adversely affect the business or prospects of Voyager;
and (iii) is not aware of any fact concerning Consultant (either professionally
or personally) which may materially or adversely affect the business or
prospects of Voyager.

 

(b)



Consultant is aware that the United States and other applicable securities laws
prohibit any person who has material, non-public information about a company
from purchasing or selling securities of such company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such
securities.  Consultant may gain access to information in connection with the
provision of Services that could potentially subject Consultant to insider
trading liability (as defined under the US federal securities laws and
regulations adopted by the United States Securities and Exchange Commission) in
connection with trading in Voyager securities.  Consultant shall comply with all
relevant laws respecting any trading in Voyager securities.

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

DINAH SAHVOYAGER THERAPEUTICS, INC.

 

By: /s/ Dinah SahBy: /s/ Allison Dorval

 

Name: Allison Dorval, Chief Financial Officer

 

 



